Title: John Langdon to the American Commissioners, 29 October 1777
From: Langdon, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Portsmouth New Hampshire Octo. 29th. 1777.
By the Continental Ship Ranger now waiting for Wind, Ive’ done myself the honor to Inclose you the Articles of Capitulation with Mr. Burgoyne and Copy of a Letter which General Gates sent in to Burgoyne six Days before the surrender. Ive’ been at Home two days from Saratoga at which place I had been some days with my Arms and Accoutrements as Volunteer, and had the Happiness to be one of those to whom the great Burgoyne with all his Army were Oblige to submit. The Conduct of General Gates would do honor to the greatest Roman General. Our Army last Saturday week, at which time I left Albany were Marching down the River towards New York and no doubt will soon Check those Sons of depredation who were burning and Destroying every thing as far up as uSopus. Tho’ Howes Army is in Possession of Philadelphia its tho’t by the several movements that he is in almost as bad a situation as Burgoyne. I should be happy to give a description of the grandest affair that ever my Eyes beheld (the surrender of Burgoynes Army) but this your Honors can better conceive of, than I can describe. I arrived there the day before they retreated, the Morning after the last Action, as did also many thousand Militia and Volunteers, from this and the Neighbouring States; to view the Field of Battle the dead not being Buried, the situation of the Enemies Wounded which they were Obliged to leave, many of them Just expireing was truely dreadful to Behold; on their Retreat to see their distresses, leaveing their Waggons and many Stores on the way which was filled with their Dead and disabled Horses, their Burning all Houses, Barns, Mills, Wheat Hay &c. as they passed; our Army pursueing in the finest Order and getting round them fast, which was compleatly done the day after they got to Saratoga several thousand Hampshire Men being at Fort Edward comeing down upon them. The continual Roar of Cannon and small Arms Exhibited a Grand Scene, but this was nothing compared with that Glorious prospect we had in seeing the Polite and able General Burgoyne with his whole Army marching out of their lines and laying down their Arms at the feet of the Generous Yankees, who were marching in, and takeing Possession of the Enemies lines, Steping off with a tolerable good grace at the old favourite Tune of Yankee Doodle this was truely pleasing. Ive’ the Honor to be, with every mark of Respect Your Honor’s Most Obedient Servant.
John Langdon
The hon’ble Benjamin Franklin, & Silas Deane & Arthur Lee, Esquires
 
Addressed: The Honble. / Benjamin Franklin, / Silas Deane & Arthur Lee, Esquires / American Commissioners / at the Court of / France. / per the Ship Ranger
Notation: Col. Langdon Portsmouth Oct. 29, 1777.
